ICJ_160_NuclearDisarmament_MHL_GBR_2015-06-19_ORD_01_NA_00_EN.txt.                             INTERNATIONAL COURT OF JUSTICE


                             REPORTS OF JUDGMENTS,
                          ADVISORY OPINIONS AND ORDERS


                   OBLIGATIONS CONCERNING NEGOTIATIONS
                          RELATING TO CESSATION
                        OF THE NUCLEAR ARMS RACE
                       AND TO NUCLEAR DISARMAMENT
                       (MARSHALL ISLANDS v. UNITED KINGDOM)


                               ORDER OF 19 JUNE 2015




                                   2015
                            COUR INTERNATIONALE DE JUSTICE


                               RECUEIL DES ARRÊTS,
                        AVIS CONSULTATIFS ET ORDONNANCES


             OBLIGATIONS RELATIVES À DES NÉGOCIATIONS
                     CONCERNANT LA CESSATION
                DE LA COURSE AUX ARMES NUCLÉAIRES
                   ET LE DÉSARMEMENT NUCLÉAIRE
                          (ÎLES MARSHALL c. ROYAUME-UNI)


                            ORDONNANCE DU 19 JUIN 2015




3 CIJ1081.indb 1                                              26/04/16 09:11

                                               Official citation :
                           Obligations concerning Negotiations relating to Cessation
                           of the Nuclear Arms Race and to Nuclear Disarmament
                         (Marshall Islands v. United Kingdom), Order of 19 June 2015,
                                          I.C.J. Reports 2015, p. 577




                                            Mode officiel de citation :
                         Obligations relatives à des négociations concernant la cessation
                         de la course aux armes nucléaires et le désarmement nucléaire
                         (Iles Marshall c. Royaume-Uni), ordonnance du 19 juin 2015,
                                            C.I.J. Recueil 2015, p. 577




                                                                                 1081
                                                                 Sales number
                   ISSN 0074-4441                                No de vente :
                   ISBN 978-92-1-157273-5




3 CIJ1081.indb 2                                                                            26/04/16 09:11

                                                     19 JUNE 2015

                                                         ORDER




                    OBLIGATIONS CONCERNING NEGOTIATIONS
                           RELATING TO CESSATION
                         OF THE NUCLEAR ARMS RACE
                        AND TO NUCLEAR DISARMAMENT
                    (MARSHALL ISLANDS v. UNITED KINGDOM)




                   OBLIGATIONS RELATIVES À DES NÉGOCIATIONS
                           CONCERNANT LA CESSATION
                      DE LA COURSE AUX ARMES NUCLÉAIRES
                         ET LE DÉSARMEMENT NUCLÉAIRE
                        (ÎLES MARSHALL c. ROYAUME-UNI)




                                                     19 JUIN 2015

                                                   ORDONNANCE




3 CIJ1081.indb 3                                                    26/04/16 09:11

                     577 	




                                    INTERNATIONAL COURT OF JUSTICE


        2015
                                                     YEAR 2015
       19 June
     General List                                    19 June 2015
      No. 160

                     OBLIGATIONS CONCERNING NEGOTIATIONS
                            RELATING TO CESSATION
                          OF THE NUCLEAR ARMS RACE
                         AND TO NUCLEAR DISARMAMENT
                                (MARSHALL ISLANDS v. UNITED KINGDOM)




                                                       ORDER


                         The President of the International Court of Justice,
                        Having regard to Article 48 of the Statute of the Court and to Arti-
                     cle 79 of the Rules of Court,
                        Having regard to the Application filed in the Registry of the Court on
                     24 April 2014, whereby the Republic of the Marshall Islands instituted
                     proceedings against the United Kingdom of Great Britain and Northern
                     Ireland with regard to alleged breaches of obligations relating to the ces-
                     sation of the nuclear arms race at an early date and to nuclear disarma-
                     ment ;
                        Whereas, following a meeting that the President of the Court held with
                     the representatives of the Parties on 11 June 2014, the Court, by Order of
                     16 June 2014, taking into account the views of the Parties, fixed 16 March
                     2015 and 16 December 2015, respectively, as the time-limits for the filing
                     of a Memorial by the Republic of the Marshall Islands and a Counter-
                     Memorial by the United Kingdom of Great Britain and Northern Ire-
                     land ;
                        Whereas the Memorial of the Republic of the Marshall Islands was
                     filed on 16 March 2015 ; whereas on 15 June 2015, i.e., within the three-
                     month time-limit provided for in Article 79, paragraph 1, of the Rules of
                     Court, the United Kingdom of Great Britain and Northern Ireland, refer-

                     4




3 CIJ1081.indb 136                                                                                 26/04/16 09:11

                     578 	       nuclear arms and disarmament (order 19 VI 15)

                     ring to that provision, raised certain preliminary objections in the case ;
                     and whereas these were immediately communicated to the Republic of
                     the Marshall Islands ;
                        Whereas, consequently, under the provisions of Article 79, paragraph 5,
                     of the Rules of Court, the proceedings on the merits are suspended and a
                     time-limit must be fixed within which the Applicant may present a written
                     statement of its observations and submissions on the preliminary objec-
                     tions ;
                        Whereas Practice Direction V stipulates that the time-limit for the pre-
                     sentation of a written statement on preliminary objections shall generally
                     not exceed four months from the date of the filing of such objections ;

                       Whereas, by a letter dated 17 June 2015, the Co-Agent of the Republic
                     of the Marshall Islands requested that the Applicant be granted the four-
                     month period provided for in the above-mentioned Practice Direction for
                     the presentation of its written statement ; and whereas there is reason to
                     accede to this request,
                       Fixes 15 October 2015 as the time‑limit within which the Republic of
                     the Marshall Islands may present a written statement of its observations
                     and submissions on the preliminary objections raised by the United King-
                     dom of Great Britain and Northern Ireland ; and
                         Reserves the subsequent procedure for further decision.

                       Done in English and in French, the English text being authoritative, at
                     the Peace Palace, The Hague, this nineteenth day of June, two thousand
                     and fifteen, in three copies, one of which will be placed in the archives of
                     the Court and the others transmitted to the Government of the Republic
                     of the Marshall Islands and the Government of the United Kingdom of
                     Great Britain and Northern Ireland, respectively.

                                                                 (Signed) Ronny Abraham,
                                                                             President.
                                                                (Signed) Philippe Couvreur,
                                                                              Registrar.




                     5




3 CIJ1081.indb 138                                                                                  26/04/16 09:11

                     PRINTED IN FRANCE



                                         ISSN 0074-4441
                                         ISBN 978-92-1-157273-5




3 CIJ1081.indb 140                                                26/04/16 09:11

